Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
In order to correct what the examiner believes to be a typo, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 17 has been amended as follows (additions indicated by underline, deletions by 
17. The prechamber spark plug as recited in claim 16, wherein the second ratio

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schäfer (USPN 2017/0145898).

With regard to claim 11,
Schäfer discloses a prechamber spark plug, comprising: a housing (62); and a cap (70) which has at least one pass-through opening (109), the cap being situated on a combustion chamber-side end of the housing, the cap and the housing forming a prechamber (therein). While Schäfer do not explicitly disclose a ratio between the claimed outer surface area and another portion of the cap, the cap is depicted (see figures) having such an outer surface having an outer surface area which has predetermined ratios depicted. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the figures and proportions depicted therein as a guide in order to form the prechamber spark plug of Schäfer. 
With regard to claims 12-14,
Schäfer discloses the prechamber spark plug as recited in claim 11. While Schäfer do not explicitly disclose the ratio of the outer cap surface area to the inner cap surface area, the claimed ratios are commensurate with the proportions depicted by Schäfer and would have been obvious to one of ordinary skill in the art at the time of the invention for the reasons outlined in the rejection of claim 11.
With regard to claim 15,
Schäfer discloses the prechamber spark plug as recited in claim 11, wherein the cap has a flange, and the flange is inserted into the housing (see figures).
With regard to claims 16, 17,
Schäfer discloses the prechamber spark plug as recited in claim 15. While Schäfer does not explicitly disclose the ratio of the outer cap surface area to the cross-sectional connection area, the claimed ratios are commensurate with the proportions depicted by Schäfer and would have been obvious to one of ordinary skill in the art at the time of the invention for the reasons outlined in the rejection of claim 11.
With regard to claims 18, 19,
Schäfer discloses the prechamber spark plug as recited in claim 11. While Schäfer does not explicitly disclose the ratio of the outer cap surface area to the cross-sectional opening area, the claimed ratios are commensurate with the proportions depicted by Schäfer and would have been obvious to one of ordinary skill in the art at the time of the invention for the reasons outlined in the rejection of claim 11.
With regard to claims 20, 21,
Schäfer discloses the prechamber spark plug as recited in claim 11. While Schäfer does not explicitly disclose the ratio of a sum of the outer cap surface area and the inner cap surface area to the prechamber volume, the claimed ratios are commensurate with the proportions depicted by Schäfer and would have been obvious to one of ordinary skill in the art at the time of the invention for the reasons outlined in the rejection of claim 11.
With regard to claim 22,
Schäfer discloses the prechamber spark plug as recited in claim 11, wherein the cap has a flat front side (See figures).
With regard to claim 23,
Schäfer discloses the prechamber spark plug as recited in claim 22, wherein the flat front side is situated in a plane perpendicular to a longitudinal axis of the prechamber spark plug (See figures).
With regard to claim 24,
Schäfer discloses the prechamber spark plug as recited in claim 22, wherein the cap has four pass-through openings (109), and the pass-through openings are situated in a transitional area between the front side and a lateral surface of the cap (see figures).
With regard to claim 25,
Schäfer discloses the prechamber spark plug as recited in claim 11, wherein the cap and the housing are connected to each other by a welded connection or a soldered connection (See paragraph 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 3921605, 2021/0135433, 10024220, 2016/0053670.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879